DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This final action is responsive to the Arguments filed on 8/27/21.
	Claims 1, 2, 4-17, and 29-40 are pending. 

Allowable Subject Matter
	Claims 29-35 are allowed, in addition to claims 6, 36, and 37 (objected to) which depend from a rejected base claim(s). 

Response to Arguments
Overall, the applicant appears to argue that the output such as the rendered output corresponding with Selected output (fig. 1B) of Petkov is rendered to the user (i.e., displayed) in the format of sensor input data (e.g., up/down sensor data). However, this is simply a misunderstanding of Petkov. Irrespective of whether the user selects to display output directly based on type zero pen event data or based on type one data or type two data (fig. 1B), the output is displayed as pixel (i.e., rasterized or bitmap) data (See Selected output, fig. 4). As such, the displayed output selected for display by the user is rendered as pixelated raster or bitmap data, irrespective of whether the user selects to display the sensor-based pen data independent of type two vector representation or based on intermediately determined type two vector representation data, for instance (see Petkov, figs. 1, 2, and 4). The applicant has argued or requested clarification of this point several times over the course of prosecution 
Specifically, with respect to claim 1, the applicant argues that the rasterized data of Petkov cannot be equivalent to the bitmap of claim 1, at least because the rasterized data of Petkov is only generated from the type one vector data or the type two vector data, further based on not being independent of the vector representation and any vector representation of the drawing stroke input. The applicant further argues that the Office Action is contradictory by stating “pen event data including pixel data.” Further, the applicant argues that the rasterized data cannot be the bitmap because Petkov discloses that the rasterized data is only generated from the type one vector data or the type two vector data and cannot be equivalent to the bitmap independent of the vector representation and any vector representation of the drawing stroke input of claim 1. 
Upon further consideration, the examiner respectfully disagrees.  First, Petkov discloses receiving user pen data (fig. 1A) such as raw data based on coordinate data (x,y,p) (fig. 1B). Contrary to what the applicant argues, the claim(s) do/does not limit the input (e.g., pen event data) to pixel data, not pixel data, or otherwise. Importantly, Petkov does in fact disclose pixel output data as rasterized data based on output selected, such as based on type one vector data, type two vector data, or raw pen event data (i.e., pen event data rendered as pixel/bitmap/raster data) (fig. 1B; fig. 4). The applicant appears to characterize the output based on the raw pen event data as literally an output of the raw pen event data (e.g., coordinate data of the pen input receiver and/or stimulus data such as pressure data received based on physical pen contact with receiving sensor, figs 1); however, this is not the case. The output based on the output selected as raw pen event data is converted from pen input such as received from a position input sensor ([0021] and [0039]; e.g., pen pressure data) and rendered for display as pixel or raster/bitmap data as pixel data ([0040] and [0041]). The selected output of the pen event data (e.g., bypassing vector representation(s)) must be based on rendered pixel or bitmap data. “rasterized image data” ([0024] and [0044]). In other words, the data points of the user input are converted to pen event data upon which the rasterized output may be rendered, such as rendering pixel data corresponding with the user input points entered by the input device [0055]. For instance, the user input such as stroke pressure and speed is converted into data useful for rendering pixel data for output and display, if the user makes such an output selection ([0056] to [0058]). As such, it is clear that the pixel or raster/bitmap data is in fact rendered for output as pixel data based on sourced user point/pen data. Petkov cannot be much more clear – in the event that the user selects output not converted as type one or type two data, then the renderer renders pixel data based on the user input sensor data ([0134] to [0141]). If there is any question as to whether or not the output is output as pixel data converted from sensor data, the applicant is invited to address how it is possible that the sensor data of Fig. 1A is made to be output as selected output for display if the data (e.g., Down, Up) of Fig. 1A is not converted to pixel or raster/bitmap data for display.  
The applicant further requests clarification as to the “pen event data” of Petkov and its relevance to the bitmap of claim 1. However, this point should be clear – the bitmap is rendered based on the pen event data of the user input. 
Further, the applicant alleges that the examiner declined to provide any further clarification during the examiner, an allegation with which the examiner respectfully yet strenuously disagrees (See Interview Summary 9/30/21). To reiterate from above, the sensor data of Fig. 1A, upon selection by the user for output as raw Pen event data, is converted from sensor data (e.g., pressure) to pixel data for rendering as a bitmap/rasterized image (fig. 1B and fig. 4). The examiner requests that the applicant 
The applicant goes on to present a number of possible interpretations, only one of which appears to actually be related to the Office Action. With respect to the applicant’s first interpretation (p. 14), while the rasterized data is in fact based on pen event data in that it is based on the user inputted pen sensor data converted to display (e.g., pixel) data, the rasterized data does not necessarily include “type one vector data” or “type two vector data” because the bitmap/rasterized output of Petkov may, upon user selection, not be based on either type one or type two data and instead correspond with the coordinate pen event data particularly with respect to rendered and displayed pixel data. In another interpretation provided by the applicant (pp. 14-15), the applicant suggests that the “pen event data” alone is equivalent to the “bitmap” of claim 1. To be clear, the “pen event data” is in fact not equivalent to the “bitmap” of claim 1; rather, the bitmap of claim 1 is based on the pen event data in that pixel or raster/bitmap data is generated based on the pen event data (figs. 1A, 1B, and 4). The fact that the applicant attempts to argue that the “pen event data” is not a bitmap is simply a mischaracterization of Petkov. The applicant goes on to argue that the “pen event data” of Petkov is not rendered; however, to reiterate, the pen event data is rendered as pixel data upon user selection for output as Type 0 data (fig. 4). How else can the user pen data corresponding with Raw data (x, y, p) be rendered for display (Fig. 4)? Petkov is clear that the output based on user Selected output is rendered as pixel data (e.g., rasterized image data [0044]) irrespective of whether the pixelated data is displayed based on a selection for rendering of type zero, type one, or type two data.  


Further, the applicant argues that the Office action’s statement that the “type two vector data” of Petkov is “insufficient for rendering a representation of the drawing stroke input that visually matches the rendered bitmap,” as recited in claim 1 is contradictory to the entire disclosure of Petkov in which the “type two vector data” is generated for the express purpose of rendering rasterized data that is a representation of the pen event data. Upon further consideration, the examiner respectfully disagrees. Clearly, a type two vector representation is an interpolation of user input pen coordinates (figs. 1 and 2), particularly since the type two vector data loses such original information as self-intersection data [0113] and pen down/up data (figs. 1 and 2) and, even further, the original user input interpolated curves” ([0088], [0093] and [0098]) which clearly means that the interpolated data is insufficient to reproduce fully the original input. To reiterate, the applicant argues that Petkov does not disclose “the stored vector representation includes insufficient information with which to render, for display, a representation fo the drawing stroke input that visually matches the rendered bitmap,” as recited in claim 13; however, Petkov does in fact disclose that the vector information as based on an interpolation of user inputted data and therefore cannot visually match the rendered bitmap but must instead be merely an approximation, or, interpolation ([0016], [0058], and [0060]). 
The cited reference Davignon makes abundantly clear “insufficient” as follows: additional information must be added to the bitmap representation in order to accurately reflect the bitmap (i.e., the rasterized version corresponding with user input data) ([0017] and [0046]). 

With respect to claim 12, the applicant argues that Petkov does not disclose “wherein the vector representation includes a b-spline curve and is free of visual representation metadata” based on Petkov [0040]. Upon further consideration, the examiner respectfully disagrees. Petkov discloses wherein the vector representation includes curve data (e.g., vector data as shown corresponding with Type 2 Vector data (fig. 2)) and is free of metadata such as the metadata corresponding with, e.g., P1, P2, P3 coordinates, Pen up data, Pen down data, other data corresponding with Pen event data (X,Y,P) (fig. 2) and other information corresponding with point objects [0017]. The applicant fails to address any of the 
Other cited art is relied on to more specifically teach b-spline curve as explained in the Office action, below.  

With respect to claim 13, a similar response as above is applicable. Davignon makes abundantly clear the vector representation generated using the values of the bitmap, such as making possible rendering the vector-based information that is similarly to the already rendered bitmap pint stroke [0017]. 

With respect to claim 40, the applicant argues that the rasterized data of Petkov cannot be equivalent to the rendered bitmap of claims 1 and 40 because the rasterized data of Petkov is generated from the type one vector data or the type two vector data and is thus not independent of the vector representation and any vector representation of the drawing stroke input, as recited in claim 1. However, the examiner respectfully disagrees for reasons already stated above. However, to reiterate, upon user selection, the Selected output is rendered, upon user selection for type zero data, by bypassing the type one and type two representations, creating a direct rendering from the user input pen data to the displayed raster/bitmap/pixel representation (fig. 4). 
The applicant further argues that Petkov does not disclose any user input…received…as raster/pixel data.  However, the examiner respectfully disagrees. The user input is in fact user input data received using the user input sensor, corresponding with data displayed subsequently in a rasterized/bitmap format based on, upon user selection, type one data, type two data, or type zero pen data (figs. 1, 2, and 4). 

Further, the applicant suggests that the Office action is inconsistent in connection with the pen event data and the bitmap of claims 1 and 40. Upon further consideration, the examiner respectfully disagrees.  The Office action is clear, the user input of pen data is rendered from the pen data to raster/pixel data by user selection to display the raster/pixel data based on the pen data directly or via type one or type two data representations (fig. 4). 

	Thus, the claims remain rejected. 
	
Claim Interpretation
The term “processor” recited in claims 1 and 29 is interpreted in light of the specification to not encompass solely software (e.g., a virtual processor) and is instead interpreted to encompass, at least, hardware structure with respect to the recited electronic “device” (See, e.g., Specification at [0059], [0063], [0067], and [0079]), such as a processor performed by microprocessor(s) or multi-core processors that execute software, as implemented on the “device” (Specification at [0079]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

	Claim 1, 2, 4, 5, 7, 8, 9, 10, 11, 38, 39, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petkov et al. (US 20170236020, Herei “Petkov”)  in view of Xia et al. (US 20170010802, Herein “Xia”) in view of Wynn et al. (US 20040196313, Herein “Wynn”).
Regarding claim 1, Petkov teaches:
a device, comprising:
at least one processor (e.g., a memory device and a processor [0021]) configured to:
receive a drawing stroke input (receive strokes formed by a user [0015] corresponding with coordinate data (fig. 1A), the sensor coordinate data further corresponding with pixel or bitmap/raster data as rendered for display based on a user Selected output (fig. 4); to be clear, the drawing stroke input includes data of the user sensor input (Raw data (x, y, p) (fig. 1A); for instance, fig. 1A shows a drawing stroke input based on a serpentine line from the “Down” to “Up” data points);
generate a vector representation of the drawing stroke input (a type two stroke [0015] based on geometrical vectors ([0048] and [0049]); for instance, the vector representation Type 2 Vector data is generated based on the Pen event data (fig. 2));
generate a bitmap of values based on the drawing stroke input and independent of the vector representation (e.g., Pen event data including coordinate data is used to render rasterized data (Figs. 2 and 4), such that the Pen event data of Fig. 2 is rendered independent of the vector representation when the user selects to output rasterized/pixel/bitmap data based on the Type 0 data (fig. 4); see also [0040] and [0058]; Examiner’s note: raster graphics are bitmaps; a bitmap is a grouping of individual pixels that collectively form an image; bitmaps and raster images are interchangeable terms that refer to the same concept – a grid full of pixels that compose an image (See, e.g., https://www.figma.com/dictionary/bitmap/; further, a bitmap also called a raster graphic is a collection and any vector representation of the drawing stroke input (rendered rasterized/bitmap/pixel data based on pen event data, the pen event data rendered as pixel data for display on a display screen rather than merely represented as Raw coordinate data of the user input sensor (fig. 4) upon user selection, such that the user selection causes to perform rendering for display independent of type two vector representation);
render the bitmap for display by a display of the device (render the pixel data for display [0058] corresponding with Rasterized data (figs. 2 and 4); in particular, the bitmap is rendered as pixel display data based on Selected output 300 (fig. 4); in other words, the pen event coordinate data  of 10b is rendered as pixel data for display based on user Selected output corresponding with Type 0 data (fig. 4); further, the bitmap is rendered independent of type two vector representation upon user selection, thus bypassing the flow from pen event data to vector representation to raster/pixel data and going directly from pen event data to raster or pixel data [0040]);
store the generated bitmap to facilitate bitmap editing operations (while Petkov discloses editing operations corresponding with vector data specifically such as allow for editing operations such as control to adjust the rendered bitmap shape with respect to a rasterized display object rasterized on the display [0041], Xia below more specifically discloses edit operations corresponding with bitmap editing operations independent of vector information, such as editing of an input image ([0016] and [0026]); Regardless, “to facilitate bitmap editing operations” is intended use non-functional language; “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 [] Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009)”);
store the generated vector representation (the vector data including the type two stroke data are stored for availability upon a request for rendering, such as for display and/or editing [0019]);
recognize the text associated with the drawing stroke input (character recognition analysis performed in association with user input data which further corresponds with such determined data as the user stroke input and the, e.g., type two vector data [0042]).

However, while Petkov discloses generating data based on user stroke input to facilitate text character recognition [0062], Petkov fails to specifically teach store the generated vector representation to facilitate recognition of text associated with the drawing stroke input.
Yet, in a related art, Xia discloses stores handwriting input strokes [0090] such that the stroke data may be used to improve character recognition [0137].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the parallel processing of a vector representation and a rasterized/bitmap representation for recognition of text of Xia with the storing the generated vector corresponding with a rasterized bitmap Petkov to have store the generated vector representation to facilitate recognition of text associated with the drawing stroke input. The combination would allow for, according to the motivation of Xia, being able to process handwritten input as textual input using the efficiency of vector representations of the handwritten input ([0005] to [0008]), the vector representations containing information on the strokes that enhance recognition accuracy and help for 
Furthermore, Xia teaches:
at least one processor (one or more processors [0076]) configured to:
receive a drawing stroke input (user-entered strokes ([0010] to [0028]), such as a finger event on a touch-sensitive surface [0094] involving handwritten strokes [0095]);
generate a vector representation of the drawing stroke input (record handwritten stroke vectors including, e.g., locations, motion path, and intensities associated with the input strokes [0095] further including  vector information such as start and end locations, intensity profile, motion path of a sustained contact, etc. ([0129], [0189], and [0190])); 
generate a bitmap of values based on the drawing stroke input (generate an input bitmap image ([0135],  [0136], [0159], [0178], and [0187]); generating an image based on input strokes [0016] such as by converting the handwritten stroke input to an input bitmap image [0356]; the bitmap corresponding with the input strokes [0140]); 
render the bitmap for display by a display of the device (the bitmap images are rendered for display as candidate characters in addition to being rendered based on recognition units as a function of the bitmap images, the recognition units used for display and user interaction during input on the device display [0135]); 
store the generated bitmap to facilitate bitmap editing operations (convert in memory the stroke input to the bitmap image to facilitate a handwriting recognition model [0356], the model for allowing editing such as by receiving an edit request based on the recognition and respective subset of captured handwritten strokes [0026]]; Examiner’s note: “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 [] (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009)”; The Federal Circuit has “repeatedly distinguished a description of the environment in which a claimed invention operates from a limitation on the claimed invention itself.” Nazomi Communications, Inc., v. Nokia Corp., 739 F.3d 1339, 1345 (Fed Cir. 2014) (citing Silicon Graphics, Inc. v. ATI Technologies, Inc., 607 F.3d 784, 794-95 (Fed. Cir. 2010); Advanced Software Design Corporation v. Fiserv, Inc., 641 F.3d 1368, 1375 (Fed. Cir. 2011)). Moreover, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 940 (CCPA 1963)); and 
store the generated vector representation (memory stores handwriting input strokes [0090]) to facilitate recognition of text associated with the drawing stroke input (use stroke data to improve character recognition [0137]; Examiner’s note:  “to facilitate recognition of text associated with the drawing stroke input” is non-functional intended use language – see rationale above).

	However, Petkov in view of Xia fails to specifically teach recognize the text associated with the drawing stroke input based on the stored vector representation and without use of the bitmap.
	Yet, in a related art, Wynn discloses converting the user stroke input to a representation as a vector (e.g., a direction toward an end point of a user stroke input) [0022] and using the vector-represented stroke input to recognize various stroke related data to contain certain characters, such as 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the a first and second type of user input recordings (e.g., a pixel-based recording and a vector-based recording such that one of the types (e.g., a pixel-based recording) may be used for recognizing text of Wynn with the vector-based handwritten input processing of Petkov in view of Xia to have recognize the text associated with the drawing stroke input based on the stored vector representation and without use of the bitmap. The combination would allow for, according to the motivation of Wynn, using vector representations of selected handwritten ext analysis that conserves on system processing resources and further allowing the user to make edits to the non-vector representations, further allowing for greater flexibility and interoperability with various application demands by requiring just the selected vector representations while not at the same time also requiring the bitmap representation which may require additional processing resources ([0001] to [0005]). 

Regarding claim 2, Petkov in view of Xia in view of Wynn teaches the limitations of claim 1, as explained above.
Furthermore, Xia teaches the device of claim 1, wherein the at least one processor is configured to receive the drawing stroke input from a touchscreen, a touchpad, or a stylus device communicatively coupled to the device (touch-sensitive surface such as a touchscreen or touchpad [0015]; stylus device [0084]).

Regarding claim 4, Petkov in view of Xia in view of Wynn teaches the limitations of claim 1, as explained above.
Furthermore, Xia teaches the device of claim 3, wherein the at least one processor is further configured to:
receive a modification input for the drawing stroke input (individually editing units from the handwritten input area [0026] such as by the user revising or or individually deleting or rewriting the strokes so that the recognition may be performed to produce a recognition result [0297]; for instance, the user may perform an operation for editing individual stroke(s) [0324]);
modify the stored vector representation based on the modification input (based on the image generated from one or more handwritten strokes [0016], the user may modify the stroke vector(s) based on a user request to modify the stroke vector inputs such as by deleting stroke input [0024] or a pinch or expand gesture for associating or disassociating stored vector representations [0023]); and
modify the values of the stored bitmap based on the modification input and independent of the modification to the stored vector representation (modify the stored image representations such as by deleting one or more images from the displayed image(s) [0024]; for instance, if a user performs a pinch gesture, then the stored images may be merged [0023], the temporally-derived stroke vector information is separate from the spatial bitmap information [0137]).

Regarding claim 5, Petkov in view of Xia in view of Wynn teaches the limitations of claims 1 and 4, as explained above.
Furthermore, Xia teaches the device of claim 4, wherein the modification input comprises an erase stroke that intersects at least a portion of the rendered bitmap (delete individual strokes of individual recognition units [0050]; for instance, a user may delete certain strokes that intersects with a portion of the rendered character images by deleting a corresponding character elements of the and the at least one processor is further configured to:
modify the values of the stored bitmap by setting values of the at least the portion of the bitmap that intersects the erase stroke to background values (a user may delete space between certain handwriting strokes of the stored bitmap(s) corresponding with the recognition units so that the individually stored bitmaps may be considered as a unified bitmap image [0256]; furthermore, the user may delete individual strokes in order to revise the recognition result [0297]; even further, the character that corresponds/intersects with the particular erase stroke is deleted [0201]); and
modify the stored vector representation by splitting the stored vector representation into a first portion on a first side of the erase stroke and a second portion on a second side of the erase stroke (a user may delete handwritten strokes intermediate to other handwritten strokes on the display, thus forming a first portion on a first side and a second portion on a second side of the erase/delete stroke [0202]; furthermore, an expand gesture may separate the vector representation into a first portion and a second portion by causing a deleted space or separation between the first and second portions [0023]).

Regarding claim 7, Petkov in view of Xia in view of Wynn teaches the limitations of claims 1 and 4, as explained above.
Furthermore, Xia teaches the device of claim 4, wherein the at least one processor is further configured to: 
recognize the text associated with the drawing stroke input based on the vector
representation prior to receiving the modification input (a user may make a modification input such as a deletion subsequent to entering the handwritten strokes [0202], the entering of the handwritten strokes corresponding with recognizing corresponding characters [0198]); and
recognize the text associated with the drawing stroke input based on the modified vector representation after receiving the modification input (delete certain strokes, thereby causing subsequent processing of the remaining character [0202]).

Regarding claim 8, Petkov in view of Xia in view of Wynn teaches the limitations of claim 1, as explained above.
Furthermore, Xia teaches the device of claim 1, wherein the at least one processor is further configured to: 
receive a modification input for the drawing stroke input, wherein the modification input
comprises a smudge stroke that intersects at least a portion of the rendered bitmap (a smudge stroke such as a pinch or expand gesture that intersects by extension a portion of the rendered image; for instance, a smudge finger gesture such as pinching or expanding gesture on the stoke input that intersects with a portion of the rendered bitmap by modifying a corresponding (i.e., intersecting) portion of the bitmap that shares a same conceptual space as the stroke input [0023]);
modify the values of the stored bitmap by spreading the values of the at least the portion of the bitmap that intersects the smudge stroke, without modifying the stored vector representation (pinch or expand gesture modifies the stored bitmap without modifying the actual stored vector representations, other than a pinch or expand gesture which indicates which of the consistently stored vector representations correspond with certain recognized characters of the bitmap image [0023]; for instance, when an expand or pinch (ie.., smudge stroke) is performed then character values of the intersecting/corresponding bitmap portion are modified [0270]; for instance, a smudge/expand stroke may intersect a single bitmap represented character and as the user performs the expand stroke, the bitmap portion corresponding with the intersected portion divides the original single character into two characters).

Regarding claim 9, Petkov in view of Xia in view of Wynn teaches the limitations of claim 1, as explained above.
Furthermore, Xia teaches the device of claim 1, wherein the at least one processor is further configured to: 
recognize at least one character based on the stored vector representation (based on the received/stored vector representation, recognize a character (fig. 7); fig. 8A shows recognizing candidate characters of recognized stroke input);
receive a request to display the at least one recognized character (the user request to display candidate character(s) such as 810 and 812 (fig. 8A)); and 
replace, responsive to the request, a first portion of the rendered bitmap with a vector rendering of the recognized at least one character, while maintaining a second portion of the rendered bitmap (rendered vector images may be based on a pinch or expand gesture that will change the rendered representations of the image vectors characters while leaving other rendered characters and corresponding recognition units and their associated vector images  unchanged which are not effected by the pinch or expand gesture [0023]).

Regarding claim 10, Petkov in view of Xia in view of Wynn teaches the limitations of claim 1, as explained above.
Furthermore, Xia teaches the device of claim 1, further comprising a display having an array of display pixels (e.g., pixels [0041] corresponding with an output display [0029]), wherein the at least one processor is further configured to operate the array of display pixels to display the rendered bitmap independent of the stored vector representation (the rendered bitmaps 810 and 812, for instance, are 

Regarding claim 11, Petkov in view of Xia in view of Wynn teaches the limitations of claim 1, as explained above.
Furthermore, Petkov teaches the device of claim 1, wherein the vector representation includes insufficient information with which to render, for display, a representation of the drawing stroke input that visually matches the rendered bitmap (raster data such as Pen event data (X,Y,P) and, further, Rasterized data (pixel 0…k) (fig. 2). Petkov goes on to disclose stored vector data (i.e., Type 2 Vector data) that includes insufficient information with which to render, for display, a representation of the drawing stroke input that visually matches the rendered bitmap (e.g., the rendered data of vector data corresponding with Type 2 Vector data includes insufficient information corresponding with the raster data, such as pen data of the user input (e.g., P1, P2, etc.) and Pen up and Pen down data – that is, Type 2 Vector data does not include the pen event data with which the raster data of Pen event data may be recreated fully, as shown in fig. 2; Examiner’s note: “for display” is intended use language).

	Regarding claim 38, Petkov in view of Xia in view of Wynn teaches the limitations of claim 1, as explained above.
	Furthermore, Petkov teaches the device of claim 1, further comprising the display, wherein the display comprises:
	an array of display pixels (pixel-based image ([0040] and [0050]; raster data ([0006], [0024], and [0040]); display based on Selected output of pixel data (figs. 1, 2, and 4)); and
	a corresponding array of touch sensor electrodes (position input sensor (abstract and [0015] to [0021])).

	Regarding claim 39, Petkov in view of Xia in view of Wynn teaches the limitations of claims 1 and 38, as explained above.
	Furthermore, Petkov teaches the device of claim 38, wherein the at least one processor is configured to receive the drawing stroke input with the array of touch sensor electrodes (position input sensors each recording user input ([0014] to [0016]); the position input sensor includes a matrix of electrodes [0046]).

	Regarding claim 40, Petkov in view of Xia in view of Wynn teaches the limitations of claims 1, 38, and 39, as explained above.
	Furthermore, Petkov teaches the device of claim 39, wherein the at least one processor is configured to operate the array of display pixels to display the rendered bitmap (Rasterized or pixel data as output (fig. 15); for instance, the pen data is converted to pixel data for Selected output 300 (fig. 4)), wherein the drawing stroke input (received user input such as via input 10a and received using mechanism (fig. 1A)) comprises sensor signals from the touch sensor electrodes (sensor for sensing user input associated with element 10 of fig. 1A), and wherein the vector representation of the drawing stroke input comprises a mathematical representation of a curve (curve(s) corresponding with Type 2 Vector data (fig. 2)). 


	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petkov in view of Xia in view of Wynn, as applied above, and further in view of Hsu (US 20070229526).
Regarding claim 12, Petkov in view of Xia in view of Wynn teaches the limitations of claims 1 and 11, as explained above.
wherein the vector representation is free of visual representation metadata (the vector representation corresponding with Type 2 data that is a simplified representation [0018] not including such data as boundary representing data that does not include the original pen sensor data (e.g., pen down and pen up data) ([0022] further not including such visualization data as self-intersection data [0018]; fig. 2)).

However, Petkov in view of Xia in view of Wynn fails to specifically teach the device of claim 11, wherein the vector representation includes a b-spline curve.
	Yet, in a related art, Hsu discloses a spline tool allowing a user to draw a b-spline path [0035].
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the b-spline modeling of user stroke input of Hsu with the vector- and bitmap-based drawing and editing of stroke input of Petkov in view of Xia in view of Wynn to have wherein the vector representation includes a b-spline curve and is free of visual representation metadata. The combination would allow for, according to the motivation of Hsu, taking advantage of vector graphics such that its appearance, position, and orientation can be described analytically through geometrical formulae, such as including a b-spline curve [0001]. By characterizing a stroke according to an advanced analytic such as a b-spline curve, the system would be better able to model the input stroke vector object as it is drawn by the user [0007]. The spline tool may allow a user to draw a b-spline path, which may provide advanced functionality for modeling the desired user input [0035].


	Claims 13 - 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petkov in view of Davignon et al. (US 20060232597, Herein “Davignon”) in view of Xia.
Regarding claim 13, Petkov teaches a computer-implemented method (computer for handwritten input (fig. 1A)), comprising:
receiving a drawing stroke input (receiving a drawing stroke from the user (Fig. 1A));
generating a bitmap of values that represent the drawing stroke input (rendering the user input as a bitmap based on data, such as X,Y,P data (fig. 2), the bitmap being representative of strokes formed by the user operating the position input sensor [0021] for display as output based on Selected output (figs. 1 and 4) (i.e., sensor data rendered as pixel data for display to the user), the bitmap representation composed of a matrix of pixel data each data point corresponding to an individual pixel, thus composing a bitmap; to be clear, Petkov discloses bitmap data based on Pen event data (X,Y,P) as output as rasterized data corresponding with the output of the raw Pen event data (Fig. 4 – rendering pixel data based on Type 0 Raw Pen event Data) (Fig. 4));
rendering the bitmap for display by a display of an electronic device (Render raw pen event data for output represented as pixel data such as for visualized display output as selected output (fig. 4 – 300); Examiner’s note: “for display by a display of an electronic device” is an intended use; “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 [] (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009)”);
generating a vector representation of the drawing stroke input using the values of the bitmap (based on the bitmap values based on the Pen event data, generate a vector representation Type 2 Vector data (fig. 2); as such, the user is able to select for selected output a rasterized representation based on the same values used in rendering the bitmap, however further represented as vector data (fig. 1B and fig. 4); this is made abundantly clear by Davignon, below, such as based on the completion of a recorded bitmap representation (e.g., upon evaluating a completed bitmap representation), such as for comparison with by way of enabling the generation of a raster paint stroke that is similar to the original raster/bitmap paint stroke [0017]);
storing the generated bitmap for bitmap editing operations (storing the bitmap corresponding with Pen event data and rendered pixel data (fig. 2) such as corresponding with raw position data output in response to an output request from a user for display as rendered pixels/raster/bitmap representation [0042]; while “for bitmap editing operations” is an intended use, in an effort to advance prosecution, prior art is applied to this limitations as described in the Office action, below; Examiner’s note: “for bitmap editing operations” is intended use – see rationale above); and
storing the generated vector representation of the bitmap (the vector representation stored as Type 2 Vector data (Fig. 2)), to facilitate character recognition with respect to the drawing stroke input (stored for bulk manipulation [0042]; Examiner’s note: “to facilitate character recognition with respect to the drawing stroke input” is intended use language – see rationale above);
wherein the stored vector representation includes insufficient information with which to render, for display, a representation of the drawing stroke input that visually matches the rendered bitmap (the Type 2 Vector data includes data defining a boundary of the stroke [0015] such as by performing a clipping algorithm to simplify the representation such as by removing intersection data; as such, with the intersection data removed, the original stroke data is not fully represented [0018]; in particular, the vector representation corresponding with Type 2 Vector data is an interpolation that 

However, while Petkov discloses the vector representation stored for manipulation such as zoom, scroll, and rotation, Davignon is relied on to make abundantly clear editing operations, as recited as follows; storing the generated bitmap for bitmap editing operations. 
Yet, in a related art, Davignon discloses the vector operations are recorded in the background whereas the user is presented with a rasterized version of the drawing input ([0043] and [0044]); recording the fully rasterized brush strokes [0051] in addition to rendering a rasterized/bitmap operation based on a user input stroke and recording vector-based information in the background subsequent to the stroke completion (e.g., upon evaluation of a completed rasterized/bitmap stroke) [0017], the vector information being determined and representative of the raster/bitmap operation [0043], the vector information reflecting the user stroke input as recorded within the rasterized/bitmap version ([0044] to [0049]).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the generating the vector representation based on the values of the bitmap determined stroke of Davignon with the vector-based recognition of Petkov to have storing the generated bitmap for bitmap editing operations. The combination would allow for, according to the motivation of Davignon, performing some operations according to the raster-based editing functions while performing some desired functions according to the stored vector information [0051]. Furthermore, by performing the vector representation based on the bitmap, the user would be nabled 
Furthermore, Davignon teaches or makes abundantly clear:
receiving a drawing stroke input (receiving user paint operations [0017]);
generating a bitmap of values that represent the drawing stroke input (the vector operations are recorded in the background whereas the user is presented with a rasterized version of the drawing input ([0043] and [0044]); recording the fully rasterized brush strokes [0051]);
rendering the bitmap for display by a display of an electronic device (rendering the raster brush struck such that the background vector information may reflect the rasterized paint operation ([0044] to [0046]), such as reflecting that actually drawn by the user [0046]);
generating a vector representation of the drawing stroke input using the values of the bitmap (using the rasterized bitmap, generate vector representations [0017]);
storing the generated bitmap for bitmap editing operations (storing the bitmap values corresponding with each stroke so that some editing operations may be performed with respect to the bitmap operations for a given brush stroke based on the fully stored raster brush strokes to allow for editing (e.g., undo operations) [0051]); and
storing the generated vector representations of the bitmap (storing the vector information so the the vector information may be used in operations not available in raster based stroke operations ([0051] and [0052])),
wherein the stored vector representation includes insufficient information with which to render, for display, a representation of the drawing stroke input that visually matches the rendered bitmap (a level of similarity between the vector based information that is recorded and the original drawing/paint stroke input [0017] and, in particular, additional information corresponding with the user drawing stroke input must be recorded and used to complement the vector information in order to 

However, Petkov in view of Davignon fails to specifically teach or make abundantly clear to facilitate character recognition with respect to the drawing stroke input.
Yet, in a related art, Xia discloses stores handwriting input strokes [0090] such that the stroke data may be used to improve character recognition [0137].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the parallel processing of a vector representation and a rasterized/bitmap representation for recognition of text of Xia with the storing the generated vector corresponding with a rasterized bitmap Petkov in view of Davignon to have store the generated vector representation to facilitate recognition of text associated with the drawing stroke input. The combination would allow for, according to the motivation of Xia, being able to process handwritten input as textual input using the efficiency of vector representations of the handwritten input ([0005] to [0008]), the vector representations containing information on the strokes that enhance recognition accuracy and help for disambiguating stroke inputs that otherwise would be ambiguous in a bitmap representation of the supposed textual handwritten input [0012].

Regarding claim 14, Petkov in view of Davignon in view of Xia teaches the limitations of claim 13, as explained above.
Furthermore, Xia teaches the computer-implemented method of claim 13, further comprising:  
receiving a boundary input corresponding to a boundary that encloses a portion of the
rendered bitmap (the candidate bitmap may contain one or more characters for which the user perform a gesture including a pinch gesture or an expand gesture, the gesture corresponding with a boundary of a particular portion of the rendered bitmap including a displayed character; for example, the user may perform a boundary change by separating a single character of a portion of the bitmap into two separate character by performing an expanded boundary gesture [0023]; even further, the user may perform an expand gesture over the candidate image containing representative characters, thus allowing for changing the boundary by, for instance, exposing three similar looking candidate characters presented in an enlarged, bounded view [0225]);
identifying bitmap values of the bitmap that are enclosed by the boundary (identify the character of the bitmap that corresponds with the boundary, such as a single character [0023]; furthermore, the bitmap character corresponds with boundaries of the strokes, such that the user may indicate that a set of strokes is a uniformly bounded set of strokes or to intersect the strokes in order to provide a divided boundary between the strokes, thus separating characters of the bitmap [0023]); 
receiving a drag input that moves the boundary (e.g., expand gesture [0023]); and
receiving a boundary input corresponding to a boundary that encloses a portion of the
rendered bitmap (the candidate bitmap may contain one or more characters for which the user perform a gesture including a pinch gesture or an expand gesture, the gesture corresponding with a boundary of a particular portion of the rendered bitmap including a displayed character; for example, the user may perform a boundary change by separating a single character of a portion of the bitmap into two separate character by performing an expanded boundary gesture [0023]; even further, the user may perform an expand gesture over the candidate image containing representative characters, thus allowing for changing the boundary by, for instance, exposing three similar looking candidate characters presented in an enlarged, bounded view [0225]);
identifying bitmap values of the bitmap that are enclosed by the boundary (identify the character of the bitmap that corresponds with the boundary, such as a single character [0023]; furthermore, the bitmap character corresponds with boundaries of the strokes, such that the user may indicate that a set of strokes is a uniformly bounded set of strokes or to intersect the strokes in order to provide a divided boundary between the strokes, thus separating characters of the bitmap [0023]); 
receiving a drag input that moves the boundary (e.g., expand gesture [0023]); and
re-rendering the identified bitmap values at a location determined based on the drag input (re-rendering the recognition unit(s) corresponding with the bounded subset(s) of strokes corresponding with the user’s bounding gesture (e.g., expand or pinch) thus causing the stroke vectors of the bitmap images to be re-rendered corresponding with the reconfigured recognition unit(s) [0023]).

Regarding claim 15, Petkov in view of Davignon in view of Xia teaches the limitations of claims 13 and 14, explained above.
Furthermore, Xia teaches the computer-implemented method of claim 14, further comprising:
identifying a portion of the vector representation that is enclosed by the boundary (identify a portion of the stroke vectors corresponding with the vectors corresponding with one or more recognition units that are surrounded by a user pinch or expand gesture bounding the representation of the stroke vectors [0023]);
applying a spatial offset to the portion of the vector representation based on the drag
input (apply a spatial offset based on a distance between a first and second recognition unit [0023]); and
storing the vector representation with the spatial offset applied to the portion of the vector representation, without rendering the vector representation for display (without changing the visual representation of the handwritten strokes, apply a modified spatial offset to respective recognition units 

Regarding claim 16, Petkov in view of Davignon in view of Xia teaches the limitations of claim 13, as explained above.
Furthermore, Petkov teaches the computer-implemented method of claim 13, wherein the insufficient information with which to render, for display, the representation of the drawing stroke input that visually matches the rendered bitmap (raster data such as based on Pen event data (X,Y,P) in the form of pixel data, such as rasterized data (pixel 0…k) (fig. 2). Petkov goes on to disclose stored vector data (i.e., Type 2 Vector data) that includes insufficient information with which to render, for display, a representation of the drawing stroke input that visually matches the rendered bitmap (e.g., the rendered data of vector data corresponding with Type 2 Vector data includes insufficient information corresponding with the raster data, such as pen data of the user input (e.g., P1, P2, etc.) and Pen up and Pen down data – that is, Type 2 Vector data does not include the pen event data with which the raster data of Pen event data may be recreated fully, as shown in fig. 2; Examiner’s note: “for display” is intended use language).

	Furthermore, Davignon teaches wherein the insufficient information with which to render, for display, the representation of the drawing stroke input that visually matches the rendered bitmap comprises curve information without including width information (vector-based information includes, e.g., a path spline or a speed/rate spline, neither of which includes width or thickness information – for instance, the speed/rate spline indicates only speed information corresponding to the speed at which .


	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petkov in view of Davignon in view of Xia, as applied above, and further in view of Hsu.
Regarding claim 17, Petkov in view of Davignon in view of Xia teaches the limitations of claim 13, as explained above.
Furthermore, Petkov teaches wherein the vector representation is free of visual representation metadata (Tyep 2 Vector data is free of, e.g., Pen up and Pen down data in addition to coordinate data P1 through P8 and, further pen event data of (X,Y,P) (fig. 2)).

However, while Davignon disclose a path spline determination [0017], Petkov in view of Davignon in view of Xia fails to specifically teach the computer-implemented method of claim 13, wherein the vector representation includes a b-spline curve.
Yet, in a related art, Hsu discloses a spline tool allowing a user to draw a b-spline path [0035].
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the b-spline modeling of user stroke input of Hsu with the vector- and bitmap-based drawing and editing of stroke input of Petkov in view of Davignon in view of Xia to have wherein the vector representation includes a b-spline curve and is free of visual representation metadata. The combination would allow for, according to the motivation of Hsu, taking advantage of vector graphics such that its appearance, position, and orientation can be described analytically through geometrical formulae, such as including a b-spline curve [0001]. By characterizing a stroke according to an advanced analytic such as a b-spline curve, the system would be better able to model the input .

Conclusion
Other art made of record but not included in this action may be cited in the Notice of Reference.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
/JASON T EDWARDS/Examiner, Art Unit 2144